Citation Nr: 1829938	
Decision Date: 11/20/18    Archive Date: 12/06/18

DOCKET NO.  16-06 111	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from July 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1968 to August 1971. 

2.  A May 2018 rating decision granted service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.  

3.  In correspondence received on October 29, 2018, the Veteran indicated that he is satisfied with the decision and requested a withdrawal of the appeal.  


CONCLUSION OF LAW

As the claims for service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity have been granted in full there is no case or controversy remaining before the Board on these issues.  
38 U.S.C. §§ 7104, 7105 (b)(c) (2012); 38 C.F.R. § 20.101 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An May 2018 rating decision granted service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.  This represented a complete grant of the issues before the Board at that time.  The Veteran has not disagreed with the ratings assigned.  In correspondence received on October 29, 2018, he requested to withdraw his appeal.  The issues before the Board have been granted, and there remains no case or controversy before the Board as to those issues.



ORDER

The appeal is dismissed.




		
JENNIFER HWA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs